Hemphill, Ch. J.
Certain slaves had been levied upon as the property of one Jesse Allen, and this is a proceeding under *90the Statute, to try the right which the heirs of one Richard Crowder set up to said slaves. It appeal^ by an instrument of writing, exhibited in the cause, that the slaves had been loaned by Richard Crowder to Jesse Allen and Ann Eliza Allen, daughter of said Crowder, to have the use and labor of said slaves during their natural lives, with a covenant not to transfer or sell said slaves, and that the said slaves, with their increase, should be equally divided between the legal heirs of Ann Eliza’s body, wife of Jesse Allen, “ as (in the language of the instrument) the before mentioned property the right and title is in the said Richard Crowder, and is to be used and divided according to his will.”
It is not necessary, in this cause, to give a construction to the various clauses of this instrument. With reference to the rights of the parties, so far as they are involved in this issue, it is sufficient that by the instrument a joint use in the property is vested in Jesse Allen, the defendant in execution, and his wife, Ann Eliza Allen, during their natural lives, and that consequently the husband Jesse has such an interest as may be subject to execution. If the heirs of Richard Crowder have any right, (and upon this it is not necessary that any opinion should be formed or expressed,) it is only by way of reversion or remainder, and cannot be asserted or secured by this form of proceeding.
The instrument was executed in Tennessee, and the interest which the wife has in said slaves under a joint gift to her and her husband, must depend upon the laws of that State. But whether he has any, and how they should be protected, cannot in this suit be the subject of inquiry. The heirs of R. Crowder, who are the claimants, have no such interest, (if they have any) as would save the property from liability under these executions.
Judgment affirmed.